947 F.2d 952
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dagoberto MUNOZ-VICUNA, Defendant-Appellant.
No. 90-10236.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 8, 1991.*Decided Oct. 30, 1991.

Before EUGENE A. WRIGHT, GOODWIN and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
The sole question presented by this appeal is whether the evidence presented at trial is sufficient to support appellant's conviction.   The government introduced into evidence a certified copy of appellant's deportation letter and an executed warrant of deportation, as well as oral testimony establishing that appellant reentered the country following deportation.   On the basis of this evidence, a rational jury could have inferred that appellant left the United States and reentered without authorization.   See United States v. Hernandez-Rojas, 617 F.2d 533, 535 (9th Cir.), cert. denied, 449 U.S. 864 (1980).


3
We affirm the conviction.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3